Citation Nr: 0506026	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  04-31 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972, and from March 1975 to March 1979.  A portion of his 
active service was completed in the Republic of Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for bilateral sensorineural hearing loss, with the 
assignment of a noncompensable rating effective on March 15, 
2002.  On appeal, the veteran is seeking a compensable 
evaluation for hearing loss.  See VA Form 9.  On a related 
note, service connection also is in effect for tinnitus, with 
a compensable (10 percent) evaluation effective on March 15, 
2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that a 
remand is warranted to ensure that the veteran's due process 
rights have been met.  See generally Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

More specifically, the Board notes that, in his appeal to the 
Board (VA Form 9), the veteran declined a hearing before a 
Veterans Law Judge of the Board.  In February 2005, after 
certification of appeal to the Board, the veteran wrote that 
he desires to "appear before the Board."  He indicated that 
he would be in Florida until March 2005, which the Board 
interprets as a request for a hearing before the Board at the 
RO rather than before the Board in Washington, DC.

This claim is REMANDED to the RO, via the AMC in Washington, 
D.C., for the following:

Schedule the veteran for a Board hearing at the 
RO.  For the purposes of scheduling, note that 
the veteran reported in his February 2005 
statement that he will remain in Florida until 
March 1, 2005, after which he will return to 
Idaho.  Notify the veteran and his representative 
of the exact time, date, and place of the 
hearing.  

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




